OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, Supreme Court’s order reinstated, and the certified question answered in the negative. This is not the type of rare case in which the circumstantial proof presented by plaintiff “is so convincing and the defendant’s response so weak that the inference of defendant’s negligence is inescapable” (Morejon v Rais Constr. Co., 7 NY3d 203, 209 [2006]).
Chief Judge Lippman and Judges Read, Rivera, AbdusSalaam, Stein and Fahey concur; Judge Pigott dissents and votes to affirm for reasons stated in the memorandum at the Appellate Division (120 AD3d 1023 [2014]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, order of Supreme Court, New York County, reinstated, and certified question answered in the negative, in a memorandum.